Title: From John Adams to the President of Congress, 25 December 1781
From: Adams, John
To: Hanson, John,President of Congress



Amsterdam, 25 December 1781. RC in John Thaxter’s hand (PCC, No. 84, III, f. 442–444). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:71–72. This letter consists of an English translation of Prussia’s declaration of 8 Dec., intended to remove any questions about the identity of Prussian ships trading in accordance with its previous ordinances of 30 April and 3 November. For the ordinance of 30 April, which stated that Prussia would maintain a strict neutrality according to the principles set down in the declaration of the armed neutrality, see JA to the president of Congress, 21 May, calendared (vol. 11:327). For the 3 Nov. ordinance establishing rules for identifying Prussian ships, see Scott, ed., Armed Neutralities of 1780 and 1800The Armed Neutralities of 1780 and 1800: A Collection of Official Documents Preceded by the Views of Representative Publicists, ed. James Brown Scott, New York, 1918., p. 414–417.
